DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Yang on 3/15/2022 and 3/16/2022.

The application has been amended as follows: 
Claim 1. A device comprising:
a field effect transistor disposed in a periphery region of a substrate, the field effect transistor including a gate electrode, a first source, a first drain; and
a floating gate non-volatile memory device disposed in a memory region of the substrate, the floating gate non-volatile memory device including:
a second source, a third source, a fourth source, a second drain, and a third draindisposed along an axis in an order of the third source, the second drain, the second source, the third drain, and the fourth source 
a first floating gate electrode associated with the second source, the second drain, and the third source in the memory region, the first floating gate electrode including a first portion, a second portion, and a third portion, wherein the first portion, the second portion, and the third portion are electrically connected, wherein the first portion and the third portion extend lengthwise in a direction perpendicular to the axis, wherein the first portion has a physical edge facing a physical edge of the third portion such that the physical edge of the first portion is spaced apart from the physical edge of the third portion, wherein the second portion is disposed between the first and third portions and extends lengthwise along the axis, wherein the second drain extends lengthwise in the direction perpendicular to the axis, wherein the second drain comprises a heavily doped drain feature that includes a bottom surface, wherein a top surface of the substrate is between the bottom surface of the heavily doped drain feature and the first floating gate electrode;
a first contact disposed directly on the heavily doped drain feature and partially surrounded by the first floating gate electrode in a top view of the device, wherein an extension line from and coplanar with the physical edge of the first portion of the first floating gate electrode extends in the direction perpendicular to the axis and intersects the first contact;
a second contact disposed directly on the heavily doped drain feature and partially surrounded by the first floating gate electrode in the top view of the device, wherein an extension line from and coplanar with the physical edge of the third portion of the first floating gate electrode extends in the direction perpendicular to the axis and intersects the second contact, wherein the heavily doped drain feature has a first depth directly under the first contact and a second depth directly under the second contact, wherein the first depth equals the second depth; and 
a second floating gate electrode associated with the second source, the third drain, and the fourth source in the memory region, the second floating gate electrode being physically spaced apart from the first floating gate electrode along the axis, wherein the second source is disposed between the first floating gate electrode and the second floating gate electrode with a constant width an entire length between the first floating gate electrode and the second floating gate electrode, the constant width measured in the direction perpendicular to the axis, and wherein each of the third source and the fourth source has a width measured in the direction perpendicular to the axis which is larger than the constant width of the second source.
Claim 7. (Currently amended) A device comprising: 
a semiconductor substrate having a periphery region and a memory region, wherein the semiconductor substrate includes a top surface; 
a field effect transistor disposed in the periphery region; and 
a floating gate non-volatile memory device disposed in the memory region, the floating gate non-volatile memory device including a first transistor and a second transistor, 
wherein the first transistor includes a first source and a first gate electrode, wherein the second transistor includes a second source and a second gate electrode, 
wherein the first source and the second source are disposed along a first axis, 
wherein the memory region includes a drain region having a first physical boundary and a second physical boundary that is spaced apart from the first physical boundary in a direction of a second axis substantially perpendicular to the first axis, the drain region extending lengthwise in the direction of the second axis, 
wherein the drain region is shared by the first and second transistors, 
wherein the first gate electrode and the second gate electrode are electrically coupled to form a continuous gate electrode, such that a portion of the continuous gate electrode physically connects two ends of the first and second gate electrodes while two other ends of the first and second gate electrodes are disjoined, the portion of the continuous gate electrode being disposed along 
wherein the continuous gate electrode has a top surface that faces away from the top surface of the semiconductor substrate, such that the top surface of the semiconductor substrate is disposed between a bottom surface of the drain region and the top surface of the continuous gate electrode, 
wherein the portion of the continuous gate electrode has a first side and a second side opposing the first side, wherein the first and second gate electrodes and the first physical boundary of the drain region are disposed on the first side of the portion of the continuous gate electrode, wherein the second physical boundary of the drain region is disposed on the second side of the portion of the continuous gate electrode, wherein every contact disposed directly above the drain region between the first physical boundary and the second physical boundary is on the first side of the portion of the continuous gate electrode, and 

wherein the first source has a constant width an entire length of the first source, the constant width measured in the direction of the second axis, wherein the second source has a width that varies along 
Claim 16. A device comprising:
a field effect transistor disposed in a periphery region of a substrate, the field effect transistor including a gate electrode, a first source, a first drain, wherein the field effect transistor includes silicide; and
a floating gate non-volatile memory device disposed in a memory region of the substrate, the floating gate non-volatile memory device including a second source, a second drain, a third source, a third drain, a fourth source, a first floating gate electrode associated with the second source, the second drain, and the third source, and a second floating gate electrode associated with the second source, the third drain, and the fourth source,
wherein the second floating gate electrode is physically spaced apart from the first floating gate electrode, 
wherein the fourth source, a first region of the third drain, the second source, a first region of the second drain, and the third source are disposed sequentially along a first axis, 
wherein a second region of the second drain adjacent to the first region extends along a second axis perpendicular to the first axis, wherein the second source is disposed lengthwise between the first floating gate electrode and the second floating gate electrode, 
wherein the second source has a constant width an entire length between the first floating gate electrode and the second floating gate electrode, the constant width measured in the direction perpendicular to the axis, wherein each of the third source and the fourth source has a width measured in the direction of the second axis that is larger than the constant width of the second source, 
wherein the first floating gate electrode includes at least a first portion, a second portion, and a third portion, the first portion being disposed over a first channel region extending from the second source to the first region of the second drain, the second portion being disposed over a second channel region extending from the third source to the first region of the second drain, and the third portion being disposed over the second region of the second drain and configured to electrically connect the first portion to the second portion, and wherein the floating gate non-volatile memory device is free of silicide.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7 and 16, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “a floating gate non-volatile memory device disposed in a memory region of the substrate, the floating gate non-volatile memory device including a second source, a second drain, a third source, a third drain, a fourth source, a first floating gate electrode associated with the second source, the second drain, and the third source, and a second floating gate electrode associated with the second source, the third drain, and the fourth source,” in combination with “wherein the second source is disposed lengthwise between the first floating gate electrode and the second floating gate electrode, wherein the second source has a constant width along the second axis in entire length between the first floating gate electrode and the second floating gate electrode, wherein each of the third source and the fourth source has a width along the second axis that is larger than the constant width of the second source,” as recited in claim 16 and similarly recited in claims 1 and 7, in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/16/2022